Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has filed an amendment after a final rejection. 
The applicant filed an AFCP 2.0 pilot program request.
The amendment recites “…retrieve, when it is determined that a road segment that is not included in the terminal-side map information is present, a route to the destination that passes through a road segment determined as being included in the terminal-side map information by a time when the determination is made, the retrieved route including (i) at least a part of the target route  and (ii) the route to the destination that passes through the road segment determined as being included in the terminal-side map information; and
deliver the retrieved route to the communication terminal”.
An updated search has been conducted. 

    PNG
    media_image1.png
    804
    1070
    media_image1.png
    Greyscale

Ketan discloses to “…retrieve, when it is determined that a road segment that is not included in the terminal-side map information is present, a route to the destination that passes (see claim 17 and FIG. 17b where the servers 1204 provide route data to the network interface via the internet 1206 and the mobile device provides elements to render the map section; see also claim 1 where for each juncture of a road a determination is made to provide the GPS data from through a road segment determined as being included in the terminal-side map information by a time when the determination is made,(see claims 1-9 where the route is determined to be possibly formulated at a route client and then the route server will exclude sending a route to the mobile device; alternatively if there is a route data that is determined not to be producible at the mobile client; then the route data is sent to the route client from the remote server; see claims 18-25)  the retrieved route including (i) at least a part of the target route  and (ii) the route to the destination that passes through the road segment determined as being included in the terminal-side map information; and (see col. 38, line 65 to col. 39, lines 5 where the mapping application can use the local tiles to formulae the route, or can use control points from the server or both depending on if the routes are the same within a degree or if the route mapping is different; see claim 17; wherein the route client generates maneuvering instructions data that is not included in the route data and adds the generated maneuvering instructions data to the route data received from the route Server)
deliver the retrieved route to the communication terminal”. (See claims 18-25)

The amendment is not entered.
Applicant is advised to file an RCE to have the amendment considered in full.
/JEAN PAUL CASS/Primary Examiner, Art Unit 3668